Citation Nr: 0411790	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-08 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right foot disorder, 
claimed as hallux valgus with osteotomy.



ATTORNEY FOR THE BOARD

J.H. Nilon, Associate Counsel









INTRODUCTION

Appellant had verified active military service from February 
1995 to November 1997.  There is some indication of service 
in 194, but that has not been verified.  There is no need for 
verification in this case in view of the outcome below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied service connection 
for a right foot disorder, claimed as hallux valgus with 
osteotomy.

Appellant requested a hearing before the Travel Board, but 
failed to appear for a scheduled Travel Board hearing in 
January 2001.

This case was remanded to the RO for further development.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant received a medical discharge from the Army in 
November 1997 for symptomatic hallux valgus right foot, 
moderately severe, with rigidity and pronounced symptoms.

2.  Appellant's hallux valgus right foot preexisted his 
active military service.

3.  It is more likely than not that appellant's military 
service accelerated the progression of the pre-service hallux 
valgus right foot.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the preexisting hallux valgus right foot was presumptively 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  That was not done in this case, 
since the initial adjudication was done prior to enactment of 
the VCAA.  The requirements of the VCAA have been 
accomplished during the pendancy of this appeal.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Service medical records are on file.  Appellant's enlistment 
physical examination in May 1993, updated in November 1994 
and February 1995, shows no abnormality of the feet.  
Appellant appears to have been inducted into active service 
in February 1995, and was treated for complaints of hallux 
valgus of the right foot beginning in March 1995.  Appellant 
did not respond to conservative therapy, and underwent a 
metatarsal osteotomy with screw fixation in August 1995.  
Appellant's chronic right foot pain did not respond to this 
attempted surgical correction, and Appellant was reviewed for 
retention by a Medical Evaluation Board (MEB) in August 1997.  
The MEB recommended medical discharge from service, since 
Appellant's foot condition made it impossible to perform his 
military duty.  The service medical examination supporting 
the MEB noted bilateral hallux valgus and the presence of 
surgical scars over the dorsal great toes bilaterally; there 
is no other separation physical examination on file.  
Appellant was honorably discharged for disability in November 
1997.

The Board notes at this point that the MEB's report states 
that the approximate date of origin of the foot disorder was 
1994, and that the condition had been incurred while 
appellant was entitled to base pay and therefore did not 
preexist service.  However, it is not clear from the Board's 
review of the file, that the appellant was on active service 
in 1994.  Rather he may have been on inactive service under 
the delayed entry program.  The decision herein is written as 
if appellant entered service in February 1995.  If he was in 
fact in service in 1994, the theory of allowing the claim 
would be direct incurrence as opposed to aggravation, but the 
end result would be the same.  Thus further delay to 
ascertain the type of service in 1994 is not indicated.

Appellant underwent a VA medical examination in March 1998 in 
conjunction with his claim for service connection for a 
number of disorders, including hallux valgus.  The examiner 
noted that appellant complained of constant pain in the right 
great toe that becomes worse with weather changes.  Appellant 
also stated that his right great toe has two screws, one of 
which is reportedly working itself loose.  On examination, 
appellant's gait was unremarkable.  Hallux valgus deformities 
were present bilaterally.  There was a well-healed surgical 
scar over the first right metatarsal bone, with tenderness 
over the scar.  The right great toe was observed to curl 
under the right second toe.  Toe walking was slightly 
painful, and there was a painful plantar callous in the right 
foot.  The examiner's diagnosis was hallux valgus deformities 
of the great toes bilaterally, with residuals of surgery for 
the same, and painful plantar callouses of the right foot.

RO issued a rating decision in June 1998 denying appellant's 
claim for service connection for hallux valgus with osteotomy 
on the right, on the basis that the condition preexisted 
service and was not aggravated by military service.  
Appellant submitted a Notice of Disagreement (NOD) in July 
1998 admitting that the condition preexisted military 
service, but contending that the Army was aware of the 
condition but had permitted appellant to enlist anyway.  
Appellant's NOD contends that appellant's condition is 
significantly worse after the in-service surgery than it was 
before.

The Board remanded the case to RO in March 2001.  In addition 
to addressing procedural issues, the remand instructed RO 
obtain a VA medical opinion, or afford appellant a VA medical 
examination if appropriate, to determine the nature and 
etiology of appellant's right foot disability.   

In compliance with the instructions of the Board's remand, 
appellant underwent a VA medical examination in December 
2001.  The examiner reviewed appellant's record in 
conjunction with the examination and noted appellant's 
medical history.   Appellant stated that after discharge from 
service he initially worked in an accounting firm, and for 
the last three years has been a manager in a Wal-Mart store, 
which requires him to be on his feet for much of the time.  
Appellant stated that his foot disorder prevents him from 
seeking higher-paying and more interesting work.  Appellant 
also stated that he has not been treated for his foot 
condition by any private of government medical provider since 
his discharge from service.  On examination, appellant was 
observed to walk without a limp.  Appellant's second toe was 
observed to overlap the great toe, with residual valgus 
deformity at the first metatarsophalangeal (MP) joint.   
There was a well-healed seven-inch scar on the dorsum of the 
great toe overlapping the MP joint.  There was a large soft 
callosity on the lateral aspect of the great toe; apposing 
this was a soft callus on the juxtaposed surface of the 
second toe that was quite tender.  No plantar callosities 
were noted.  No deformities were noted, and appellant had a 
normal gait.  X-rays showed exostosis of the head of the 
right first metatarsal resected and evidence of the osteotomy 
with screw fixation.  There was a residual of the valgus 
deformity measuring 30 degrees.  The examiner opined that 
appellant's pain is primarily caused by this residual 
deformity with resulting soft callosity formation.

In regard to etiology, the VA medical examiner opined that it 
is more likely than not that appellant's current right foot 
disability represents an aggravation of a pre-service 
condition.  This condition would have progressed naturally, 
but may have been accelerated by the demands of military 
service.  The end result would be the same if appellant 
engaged in civilian employment that involved demands on the 
right foot comparable to those of the military.  Appellant's 
complaints in service do not appear to have been transient or 
acute in nature, but rather have appeared to go over a 
significant period of time.       
        
III.  Analysis

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 341, 346 (1999).

In this case, the evidence shows that appellant currently has 
hallux valgus of the right foot, that he was discharged from 
service for this disability, and that he has had the 
condition continually since his discharge.  The first and 
third parts of the Hickson test, evidence of a current 
disability and medical evidence of a nexus between the in-
service disease or injury and the current disease or injury, 
are accordingly satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service occurrence or aggravation of a disease 
or injury.  In this case, the Army Medical Examination Board 
recorded that the condition became manifest in 1994, the year 
prior to appellant's induction into active duty, and 
appellant admitted in his Notice of Disagreement that the 
condition preexisted service.  The Board accordingly finds 
that the condition preexisted military service, and the issue 
to be determined is whether the preexisting condition was 
aggravated by military service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this case, 
Appellant's preexisting condition was not severe enough to 
preclude his induction into service, but after two years in 
service the severity had worsened to the point where 
discharge from service was considered necessary.  The Board 
accordingly finds that appellant's preexisting condition 
underwent an increase in severity, permanent in nature, 
during his military service.

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).   The Board finds 
that presumption of aggravation applies to this claim.

Presumption of aggravation can be rebutted by evidence 
showing that any increase in the disability was due to the 
natural progress of the disease.  Townsend v. Derwinski, 1 
Vet. App. 408, 410 (1991).  Evidence to rebut the presumption 
of aggravation must be "clear and unmistakable." 38 C.F.R. 
§  3.306(b) (2003).  In this case, the VA medical examiner in 
December 2001 stated that Appellant's condition, in his 
opinion, would have progressed naturally but may have been 
accelerated by the physical demands of military service.  The 
examiner stated that the end result would be the same if 
appellant's civilian employment involved demands similar to 
those of military service, but there is no affirmative 
evidence that appellant's civilian employment ever made such 
demands.  The Board finds that the VA medical examiner's 
opinion does not constitute "clear and unmistakable" 
evidence that the preexisting condition was not aggravated by 
military service, and in fact constitutes evidence in favor 
of the claim insofar as the examiner raises a reasonable 
possibility that the physical demands of military service 
accelerated appellant's condition. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the benefit-of-the-
doubt rule accordingly applies in favor of the appellant.  
Thus, with resolution of reasonable doubt in appellant's 
favor, service connection for a right foot disorder is 
granted.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for a right foot disorder, claimed as 
hallux valgus with osteotomy, is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



